Citation Nr: 0803343	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
spine disorder.

5.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1975 
to November 1984.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2005 and December 2005, the veteran raised claims 
for entitlement to service connection for a bilateral leg 
disorder and for an increased evaluation for service-
connected tinnitus.  These issues are referred to the RO for 
action deemed appropriate. 

The issue of entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that a bilateral hip 
disorder is not related to active service.

2.  The evidence of record demonstrates that a bilateral knee 
disorder is not related to active service.

3.  Service connection for a spine disorder was denied by an 
unappealed March 2004 rating decision.  

4.  Evidence associated with the claims file since the 
unappealed March 2004 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a spine disorder.  

5.  The evidence of record demonstrates that a spine disorder 
is not related to active service.

6.  Tension headaches are manifested by frequent intense 
headaches with prostrating attacks which are not productive 
of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a spine disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  A spine disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  The criteria for an evaluation of 30 percent, but no 
more, for tension headaches have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8199-8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a re-
adjudication of the veteran's claim for entitlement to 
service connection for a bilateral hip disorder, June 2003 
and March 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Prior to a re-adjudication of 
the veteran's claims for entitlement to service connection 
for a bilateral knee disorder and for an increased evaluation 
for tension headaches, a March 2006 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Dingess/Hartman, 19 Vet. App. 473; Prickett, 20 Vet. App. at 
376.  Prior to an initial adjudication of the veteran's claim 
to reopen a claim for entitlement to service connection for 
spine disorder, a December 2006 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Dingess/Hartman, 19 Vet. App. 473; Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006) (holding that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish entitlement to the underlying claim).  

The letters also essentially requested that the veteran 
provide any evidence in his possession that pertained to 
these claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection claims

The veteran claims entitlement to service connection for 
bilateral hip and knee disorders.  Generally, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, arthritis may be presumed to 
have been incurred during service if it first became manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

An April 1975 report of medical examination noted a normal 
lower extremity examination.  In a November 1978 service 
record, the veteran reported upper hip pain.  The assessment 
was muscle strain of the back.  In August 1981, there was a 
normal lower extremity examination.  In January and February 
1983 service records, the veteran reported right knee pain.  
The impressions included right knee sprain and tendonitis.  
The veteran was put on temporary profile and was restricted 
from running, jumping, climbing, or squatting.  In August 
1983, the veteran was in a motor vehicle accident that 
fractured his maxilla, sternum, and nasal cartilage.  There 
was no evidence of trauma to the extremities.  Upon 
examination, extremities were normal.  A December 1983 
service record noted that the veteran had shown no sensory 
recovery of the hip.  In a July 1984 record, the veteran 
reported that he flipped his all-terrain vehicle.  The 
assessment was contused hip.  In an August 1984 report of 
medical examination, there was a normal lower extremity 
examination.  In an October 1984 record, a physician noted 
that since the 1983 accident, the veteran reported right hip 
pain with weather changes.  The physician noted that the hip 
pain could be chronic or could resolve.  

In June 1988 reserve duty records, the veteran denied a trick 
or locked knee.  A lower extremity examination was normal.  
In an October 1991 reserve record, the veteran reported that 
he hit his left kneecap.  The assessment was continued left 
patella pain and arthritis.  A left knee x-ray impression was 
normal.  In a March 1992 record, there was a normal lower 
extremity examination.  

In an October 1991 private medical record, the veteran 
reported that he struck his kneecap on a piece of metal.  X-
rays showed a bone spur under the kneecap and a pocket of 
fluid.  The assessment was left patella minimal degenerative 
joint disease.  In a November 1996 private record, the 
veteran reported right hip pain.  The assessment was right 
hip degenerative joint disease.  

In October 2003 VA medical record, the impression was chronic 
hip pain.  An October 2003 VA joints examination was 
conducted upon a review of the claims file.  The veteran 
reported bilateral hip pain since the 1983 inservice accident 
and current bilateral hip pain, weakness, stiffness, and 
give-way.  Upon examination, the veteran was obese, with 
normal gait, good range of motion, and 5/5 strength.  The 
examiner noted that x-rays at that time of the accident were 
negative for fracture.  The diagnosis was bilateral hip 
bursitis.  The examiner opined that the veteran's hip 
disorder was not caused by the inservice accident.  In 
February 2005 VA records, the veteran reported chronic hip 
pain.  

In a March 2005 private medical record, the veteran reported 
right hip and right knee pain of the past 6 or 7 years.  X-
rays showed right hip arthritic changes and right knee grade 
II osteoarthritis.  

In a June 2005, October 2005, and November 2005 VA and 
private medical records, the veteran reported right hip and 
right knee pain.  The impressions were osteoarthritis right 
hip and knee and gross obesity.  

In November 2005 VA medical records, the veteran reported 
chronic knee and hip pain.  The diagnoses were osteoarthritis 
of the right hip and knee and morbid obesity.  A December 
2005 VA general medical examination was conducted upon a 
review of the claims file.  The veteran reported knee and hip 
problems.  Upon examination, the diagnosis was morbid 
obesity.  The examiner noted that the multiple complaints of 
pain to the joints were not consistent with the physical 
findings.  For example, there was virtually no measurable 
range of motion of the veteran's knees or hips but he could 
stand and ambulate.  The examiner noted that 2003 hip x-rays 
were negative for degenerative joint disease.

In December 2005 private medical records, the veteran 
reported bilateral knee and hip pain.  The impressions were 
grade II osteoarthritis of the bilateral hips and grade I 
osteoarthritis of the bilateral knees.  

In a December 2005 lay statement, the veteran asserted that 
his knee and hip pain started during service.  

In a January 2006 VA medical record, the veteran's problems 
included osteoarthritis of the hips and knees and morbid 
obesity.  

In an April 2006 lay statement, the veteran's neighbor of 6 
years stated that he has had to help the veteran lift or move 
things around his house due to the veteran's knee pain.  In 
an April 2006 lay statement, the veteran's daughter stated 
that the veteran injured his hips and knees in the 1983 and 
1984 accidents and that he could not perform many daily 
activities due to knee pain.  In an April 2006 lay statement, 
the veteran's wife stated that she had been married to him 
since 1977.  She stated that the 1983 and 1984 accidents 
caused hip and knee pain and damage.  

A May 2006 VA joints examination was conducted upon a review 
of the claims file.  The veteran reported that in the 1983 
accident his knees hit the dashboard and that the 1984 
accident scarred and bruised his knees.  Upon examination, 
the diagnosis was bilateral knee degenerative joint disease.  
The examiner opined that the knee degenerative joint disease 
was less likely than not caused by the inservice accidents, 
noting that there was no notation of any knee trauma 
regarding the two accidents.  The examiner also opined that 
the inservice notations regarding the knees were slight and 
were not the cause of degenerative joint disease.  In 
addition, the examiner noted the veteran's obesity was a 
causal factor.  

In a May, June, and August 2006 VA and private medical 
records, the veteran's problems included osteoarthritis of 
the hips and knees and morbid obesity.  

In a December 2006 letter, a private physician stated that 
the veteran's knees and hips arthritis was due to injuries 
sustained during military service.  

At the December 2006 RO hearing, the veteran testified that 
he injured his hip and knees in the 1984 accident.

In a March, May, and July 2007 VA medical records, the 
veteran reported knee pain.  The veteran's problems included 
hip and knee osteoarthritis and morbid obesity. 

The Board finds that the evidence of record does not support 
a finding of service connection for a bilateral hip or knee 
disorder.  There are currently diagnosed hip and knee 
disorders.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  But 
arthritis was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  The service medical 
records do show a contused hip due and a right knee sprain.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  But the other evidence of record does not 
demonstrate a nexus between the bilateral hip and knee 
disorders and active service, to include the inservice 
accidents.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The 1984 service separation examination 
and 1988 and 1992 reserve records showed normal lower 
extremity examinations.  In addition, left knee degenerative 
joint disease was diagnosed in 1991, almost 7 years after 
service discharge; right hip degenerative joint disease was 
diagnosed in 1996, 12 years after service discharge; 
bilateral hip bursitis was diagnosed in 2003, almost 20 years 
after service discharge; and bilateral hips and knees 
osteoarthritis was diagnosed in 2005, over 20 years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period without clinical 
documentation of disorder). 

Importantly, the medical evidence of record indicates there 
is no nexus between the current hip and knee disorders and 
active service because the Board accords more probative 
weight to the VA opinions of record than the private opinion 
of record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
Although a private physician opined that the knee and hip 
disorders were due to the veteran's inservice injuries, the 
physician did not have access to the claims file and did not 
provide any supporting rationale or clinical findings.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (finding that although 
the Board may not ignore a medical opinion, it is certainly 
free to discount the credibility of a physician's statement).  
The October 2003 and May 2006 VA examiners opined, upon a 
review of the claims file and a thorough examination of the 
veteran, that the bilateral hip disorder was not related to 
service and the bilateral knee disorder was not related to 
the inservice accidents or other inservice knee notations.  
Prejean, 13 Vet. App. at 448-9.  Although the veteran was 
competent to report that he injured his knees and hips in the 
inservice accidents, he is not competent to relate such 
injuries or pain to his current hip and knee disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Likewise, 
the various lay statements of record are competent to provide 
evidence of current knee and hip disorders, but not to 
establish a nexus between the current disorders and service.  
Espiritu, 2 Vet. App. at 495.  Accordingly, service 
connection for bilateral hip and knee disorders is not 
warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Claim to reopen

In this case, the RO determined that new and material 
evidence was presented to reopen the veteran's claim for 
entitlement to service connection for a spine disorder.  Such 
a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In a March 2004 rating decision, the RO denied service 
connection for a spine disorder because such disability was 
not incurred in or caused by active military service.  The 
veteran did not perfect an appeal.  The RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  In December 2006, the 
veteran filed a claim to reopen.  In a May 2007 rating 
decision, the RO found new and material evidence to reopen 
the veteran's claim because the evidence submitted was new 
and raised a reasonable possibility of substantiating the 
claim.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the March 2004 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

For claims filed after August 29, 2001, new and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  "New" 
evidence means existing evidence not previously submitted to 
VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence of record at the time of the March 2004 rating 
decision includes the veteran's service medical records.  The 
service entrance examination noted normal spine.  In 
September 1978, the veteran reported low back pain and 
functional back pain was assessed.  In November 1978, the 
veteran reported low back pain and back muscle strain was 
assessed.  An August 1981 spine examination was normal.  In 
August 1983, the veteran was involved in a motor vehicle 
accident that fractured his maxilla, sternum, and nasal 
cartilage.  X-rays of the lumbosacral spine were normal 
except for partial sacralization of L5.  The veteran denied 
back pain.  In August 1984, there was a normal spine 
examination.  

Also of record were reserve duty records.  In June 1988, the 
veteran reported recurrent back pain.  A spine examination 
was normal.  In March 1992 the veteran reported recurrent 
back pain.  There was decreased lumbosacral spine range of 
motion.  Private and VA medical records from January 2003 
through July 2003 indicated that the veteran injured his back 
in January 2003 and reinjured his back in April 2003.  The 
assessments were low back pain due to sprain or disc 
herniation, sacralized L5, persistent low back pain without 
disc herniation, and no degenerative spine disease.  In March 
2003, lumbar magnetic resonance imaging (MRI) and x-rays were 
normal.  A May 2003 MRI showed left lateral bulging 
protrusion of lumbar discs.  The impression was low back 
pain, lumbar facet joint arthralgias, and lumbar radiculitis.  
An October 2003 VA spine examination diagnosed chronic 
lumbosacral sprain/strain and found the current spine 
disability was unrelated to active service and was due to 
aging and the veteran's weight.

Evidence submitted after the March 2004 rating decision 
includes an August 1983 collision report that noted that the 
veteran suffered back injuries.  1994 and 1996 private 
medical records noted lumbar spine pain and diagnosed mild 
facet arthritis.  VA medical records from 2003 through 2005 
indicate consistent reports of chronic low back pain.  The 
diagnoses included chronic low back pain, gross obesity, 
degenerative joint disease, and mild bulging of lumbar spine 
discs.  2005 private medical records noted lumbar spine pain 
and foraminal narrowing of L5 to S1.  In 2006 VA records, the 
veteran reported back pain that began during service.  The 
diagnoses were chronic low back pain and morbid obesity.  In 
a December 2006 letter, a private physician stated that the 
veteran's spine arthritis was due to injuries during military 
service.  In 2007 VA and private medical records, the veteran 
reported back pain.  The diagnoses were chronic lumbar pain 
and morbid obesity.  

Also of record after the March 2004 rating decision were 
various lay statements and testimony at the RO hearing, in 
which the veteran asserted that he injured his back in the 
1983 and 1984 inservice accidents and had had back pain since 
that time.  The veteran's neighbor of 6 years and friend of 5 
years stated that the veteran had to be helped with moving or 
lifting things due to back pain.  The veteran's daughter 
stated that he injured his back in the 1983 and 1984 
accidents.  The veteran's wife stated that she had been 
married to him since 1977 and that after the 1983 and 1984 
accidents he had low back pain and damage.  

The Board finds that new and material evidence has been 
submitted.  The evidence is new because it was not previously 
submitted to VA.  The evidence is material because it relates 
to the existence of a nexus between active service and a 
spine disorder.  The evidence thus relates to unestablished 
facts and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156.  Accordingly, the claim is 
reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection without 
prejudicing the veteran, because the RO previously reopened 
and adjudicated the merits of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (holding where Board proceeds to 
merits of a claim that the RO has not previously considered, 
the Board must determine whether such action prejudices the 
veteran); see also VAOPGCPREC 16- 92, 57 Fed. Reg. 49,747 
(1992).  The Board is thus not addressing a question the RO 
has not yet considered and there is no risk of prejudice to 
the veteran.  Bernard, 4 Vet. App. at 394.

An April 1975 report of medical examination noted a normal 
spine examination.  In an April 1975 report of medical 
history, the veteran reported no back pain.  In a September 
1978 service record, the veteran reported low back pain of 3 
weeks due to leaning over a lot.  The assessment was 
functional back pain.  In a November 1978 service record, the 
veteran reported low back pain.  The assessment was muscle 
strain of the back.  An August 1981 report of medical 
examination noted normal spine examination.  In an April 1982 
service record, the veteran reported tenderness of the right 
lower back and the ribs.  The assessment was right rib 
fracture.  In August 1983, the veteran was involved in a 
motor vehicle accident.  There was a fractured maxilla, 
sternum, and nasal cartilage.  X-rays of the lumbosacral 
spine were normal, except for partial sacralization of L5.  
The veteran denied back pain.  An August 1983 collision 
report noted that the veteran suffered back injuries.  In an 
August 1984 report of medical examination, there was normal 
spine examination.  

In a June 1988 reserve duty record, there was normal spine 
examination.  In a June 1988 report of medical history, the 
veteran reported recurrent back pain.  In March 1992, the 
veteran stated that he had recurrent back pain.  There was 
decreased lumbar spine range of motion.

A July 1994 private medical record noted lumbar spine pain.  
A September 1994 private record diagnosed mild facet 
arthritis at L5 to S1, otherwise unremarkable lumbar spine.  
In a March 1996 private record, the veteran reported low back 
ache.  In January and February 2003 private records, the 
veteran reported low back pain and a sprain of 16 years 
prior.  The assessment was low back pain due to sprain or 
disc herniation.  In March 2003 private records, the veteran 
reported low back pain.  The assessment was sacralized L5.  
In a March 2003 initial evaluation, the veteran reported that 
in January 2003, he had wrenched his back lifting a heavy 
item out of his car.  He reported that his pain was worse 
currently than right after the injury.  Upon examination, 
there was normal range of motion and muscle strength and 
negative straight leg raise.  A lumbar spine MRI and x-ray 
were normal.  In April 2003 private records, the veteran 
reported that he threw his back out bending over.  He 
reported severe low back pain with radiation.  The assessment 
was persistent low back pain without disc herniation and no 
degenerative spine disease.  

In an April 2003 VA medical record, the veteran reported that 
he had injured his back in January 2003 and had recently 
reinjured it.  In other April 2003 VA records, the veteran 
reported that he had had back pain since 1983 and that it was 
exacerbated in January 2003.  The problems included back 
pain.  

In May 2003 private medical records the veteran reported low 
back pain.  An MRI noted left lateral bulging protrusion of 
the L3 to L4 and L4 to L5 discs.  In June 2003 private 
records, the veteran reported heavy stabbing pain of the low 
back.  He stated that he had wrenched his back a few months 
prior.  The impression was low back pain, lumbar facet joint 
arthralgias, and lumbar radiculitis.  

In a June and August 2003 VA medical records, the veteran 
reported low back pain.  He stated that he injured his back 
in January 2003 and April 2003.  The assessments were chronic 
low back pain and degenerative joint disease.  In September 
and October 2003 VA records, the assessments included chronic 
low back pain.  An October 2003 VA spine examination was 
conducted upon a review of the claims file.  The veteran 
reported that he injured his spine in the August 1983 
accident, in the 1984 accident, and then reinjured his back 
twice in 2003.  The examiner noted that a recent MRI showed a 
left sided bulge at the L4 to L5 level and that a recent 
myelogram showed no stenosis and a slight bulging of L4 to 
L5.  Upon examination, the diagnosis was chronic lumbosacral 
sprain/strain with evidence of slight derangement at L4 to L5 
level.  The examiner opined that the veteran's low back 
disorder was not secondary to the motor vehicle accident 
during service, but was due the progression of aging and his 
weight. 

In January, April, July, and November 2004 VA medical 
records, the veteran's problems included back pain.  In 
February and May 2005 VA records, the veteran reported 
chronic back pain.  The veteran's problems included back 
pain.  In a June 2005 VA record, the veteran reported low 
back pain.  The impressions were chronic low back pain and 
gross obesity.  

In an August 2005 letter, a private physician noted that the 
veteran had undergone treatment for low back pain and was 
permanently impaired.  In an October 2005 private record, the 
history included low back pain and arthritis.  A lumbar spine 
computed tomography examination showed mild bulging of the L3 
to L4, L4 to L5, and L5 to S1 lumbar discs.  In a November 
2005 private record, there was a history of back arthritis.  

In November 2005 VA medical records, the veteran reported 
chronic low back pain.  Upon examination, the impression was 
chronic low back pain and obesity.  A December 2005 VA 
general medical examination was conducted upon a review of 
the claims file.  The veteran reported low back problems.  
Upon examination, the diagnoses were morbid obesity and low 
back pain.  The examiner noted that the multiple complaints 
of pain to joints were not consistent with the physical 
findings.  The examiner noted that the spinal range of motion 
was less than 5 degrees in any direction, but there was a 
greater range of spine motion when casually observed.  

In a December 2005 private medical radiology report, the 
impressions included foraminal narrowing of L5 to S1.  In 
other December 2005 private medical records, the veteran 
reported lumbar spine pain.  In a December 2006 letter, a 
private physician stated that the veteran's spine arthritis 
was due to injuries sustained during military service.  

In a December 2005 lay statement, the veteran asserted that 
his back pain started during service.  

In a January 2006 VA medical record, the veteran's problems 
included chronic back pain and morbid obesity.  

In an April 2006 lay statement, the veteran's neighbor of 6 
years stated that he has had to help him lift or move things 
around his house due to the veteran's back pain.  In an April 
2006 lay statement, the veteran's daughter stated that he 
injured his back in 1983 and 1984 accidents.  In another 
April 2006 lay statement, the veteran's friend of 5 years 
stated that his back problems had worsened.  In an April 2006 
lay statement, the veteran's wife stated that she had been 
married to him since 1977.  She stated that after the 1983 
and 1984 accidents he had low back pain and damage.  

In a May and August 2006 VA medical records, the veteran's 
problems included chronic back pain and morbid obesity.  

At the December 2006 RO hearing, the veteran testified that 
he injured his back in the 1983 and 1984 accidents.

In a January through April 2007 private medical records, the 
diagnoses included chronic lumbar pain.  

In March, May, and July 2007 VA medical records, the veteran 
reported back pain.  The veteran's problems included chronic 
back pain and morbid obesity.  

In his June 2007 notice of disagreement, the veteran stated 
that he injured his back in the 1983 and 1984 accidents and 
that he had had back pain since that time.  

The Board finds that the evidence of record does not support 
a finding of service connection for a spine disorder.  There 
is a currently diagnosed spine disability.  Degmetich, 104 
F.3d at 1333.  But arthritis was not diagnosed within one 
year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  The 
service medical records do, however, demonstrate evidence of 
low back pain, muscle strain, and a possible injury due to 
the 1983 accident.  Hickson, 12 Vet. App. at 253.  But the 
other evidence of record does not support a nexus between the 
spine disorder and active service.  Hickson, 12 Vet. App. at 
253.  The veteran's 1984 service separation examination and 
June 1988 reserve duty record indicated normal spine 
examinations.  In addition, spinal arthritis was diagnosed in 
1994, almost 10 years after service discharge.  Mense, 1 Vet. 
App. at 356.  Importantly, the medical evidence of record 
indicates there is no nexus between a current spine disorder 
and active service because the Board accords more probative 
weight to the VA opinion of record than the private physician 
opinion of record.  Madden, 125 F.3d at 1481.  Although a 
private physician stated that the veteran's spine disorder 
was due to his injuries in service, the physician did not 
have access to the claims file and did not provide any 
supporting rationale or clinical findings.  Prejean, 13 Vet. 
App. at 448-9; see also Sanden, 2 Vet. App. at 101.  An 
October 2003 VA examiner opined, upon a review of the claims 
file and a thorough examination of the veteran, that the 
spine disorder was not related to service, but was due to 
aging and the veteran's obesity.  Prejean, 13 Vet. App. at 
448-9.  Although the veteran is competent to testify that he 
injured his spine in the inservice accidents, he is not 
competent to relate such injuries to his current spine 
disorder.  Espiritu, 2 Vet. App. at 495.  Likewise, the 
various lay statements of record are competent to provide 
evidence of a current spine disorders, but not to establish a 
nexus between service and the current spine disorder.  
Espiritu, 2 Vet. App. at 495.  Accordingly, service 
connection for a spine disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased evaluation claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

By a December 2003 rating decision, the RO granted service 
connection for tension headaches and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, effective May 6, 2003.  The veteran 
filed a notice of disagreement regarding the evaluation.  In 
a January 2005 statement of the case (SOC) and rating 
decision, the RO assigned a 10 percent evaluation for 
headaches, effective May 6, 2003.  The veteran did not 
perfect an appeal.  In December 2005, the veteran filed a 
claim for entitlement to an increased evaluation.  In a June 
2006 rating decision, the RO continued the evaluation.  The 
veteran filed a June 2006 notice of disagreement and in 
August 2007, the RO issued a SOC.  In September 2007, the 
veteran filed a substantive appeal.

As of May 2005, the Social Security Administration found the 
veteran disabled due to irritable bowel syndrome, low back 
pain, sleep apnea, depression, and obesity.  

A December 2005 VA neurological disorders examination was 
conducted upon a review of the claims file.  The veteran 
reported multiple headaches starting at his temples, and 
progressing to his eyes, with blurring of vision.  The 
headaches usually progressed to a headache that was 
prostrating in nature.  He reported that he has a headache 5 
out of 7 days per week and that on 1 of those days he had to 
lie down and rest for the entire day due to pain, blurred 
vision, and other symptoms.  He denied any specific 
aggravating factors.  The diagnosis was tension headaches.

In his December 2005 claim, the veteran asserted that he had 
near constant headaches.  The migraines had increased to at 
least once per week to the point that he was bedridden for 24 
hours and could not handle noise and light.  

In an April 2006 lay statement, the veteran asserted that he 
had headaches that start at the base of his neck and run over 
the top of the head and through the temple area.  When the 
headaches increased in intensity, light and sound bothered 
him and he had to spend the rest of the day in a prone 
position.  He reported that he had these headaches daily.  In 
an April 2006 lay statement, the veteran's wife stated that 
the veteran had numerous migraine and tension headaches.  In 
an April 2006 lay statement, the veteran's daughter stated 
that the veteran had constant headaches that often turned 
into migraines which forced him to bed.  In an April 2006 lay 
statement, the veteran's neighbor, T.M., stated that once he 
went to the veteran's home and the veteran's wife told him 
that the veteran had a migraine headache.  When the veteran 
came to the door, T.M. could see extreme pain in his eyes.  
In his July 2006 notice of disagreement, the veteran reported 
daily intense headaches.  

At the December 2006 RO hearing, the veteran reported that 
his headaches started in the back and went over the top of 
his head.  It felt like somebody was putting vice grips on 
his temples and as it worsened, light, smell, and sound 
affected him such that he had to be in a dark room.  
Sometimes the headaches subsided within 2 to 3 days, but more 
often, they worsened.  The worst headaches lasted up to 2 
months.  He stated that once per week he had a prostrating 
headache, where he had to be in a dark bedroom and had to 
take a day or two to sleep it off.  The veteran's wife stated 
that he had these kinds of headaches 3 to 4 times per week 
and that he laid down daily to try to get rid of them.

The veteran's tension headaches are rated analogously to 
migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 
8199-8100; see 38 C.F.R. § 4.20 (2007) (an unlisted condition 
may be rated under a closely related disease or injury in 
which the functions affected, anatomical localization, and 
symptomatology are closely analogous); see also 38 C.F.R. § 
4.27 (2007) (unlisted disabilities rated by analogy are coded 
first by the numbers of the most closely related body part 
and then "99").  The veteran's tension headaches are 
currently evaluated as 10 percent disabling, which 
contemplates headaches with characteristic prostrating 
attacks averaging 1 in 2 months over the last several months.  
38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  

A 30 percent rating contemplates headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over last several months and a maximum 50 
percent rating contemplates headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Here, the evidence of record shows 
headaches 5 out of 7 days per week, with prostrating attacks 
at least as frequent as 1 day per week.  But the evidence of 
record does not show that the headaches are productive of 
severe economic inadaptability.  The veteran is unemployed 
due to unrelated disabilities.  Accordingly, the frequency 
and severity of the veteran's headaches present a disability 
picture that more nearly approximates the criteria required 
for a 30 percent, but not 50 percent, rating.  In addition, 
upon a thorough review of the record, the evidence does not 
warrant a rating in excess of 30 percent for the disability 
at issue at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110; see also Hart, No. 05-2424.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But headaches are not listed elsewhere in the 
Schedule.  Accordingly, an increased evaluation is not 
warranted under an alternate diagnostic code.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 30 percent is provided for 
certain manifestations of headaches but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization and marked interference of employment has not 
been shown due to the veteran's tension headaches.  
Accordingly, the RO's failure to consider or failure to 
document its consideration of this section did not prejudice 
the veteran. 


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral hip disorder is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for a spine disorder is 
reopened; the claim is granted to this extent only.

Service connection for a spine disorder is denied.

A rating of 30 percent, but no more, for tension headaches is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The duty 
to assist in PTSD cases involves notifying the veteran of 
alternative forms of evidence that may serve to verify 
alleged inservice incidents or stressors.  Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004) (holding that the 
duty to assist was not met where VA did not advise a 
noncombat veteran of the possibility of submitting 
alternative forms of evidence, including buddy statements, to 
verify inservice occurrences).  The duty to assist also 
includes obtaining the veteran's service personnel records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the veteran 
was not informed of alternative forms of evidence that he 
could submit in support of his claim and the veteran's 
service personnel records are not of record.  Accordingly, 
remand is required.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain the veteran's 
service personnel records.

2.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO must request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed to in service, to 
include specific details of the claimed 
stressful inservice events, such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The RO must advise 
the veteran that this information is 
vitally necessary to obtain supportive 
evidence of the alleged stressful events, 
and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  The RO must also 
advise the veteran to submit any verifying 
information that he can regarding the 
claimed inservice stressors, such as 
"buddy" statements, to include 
statements from fellow service members, 
family members, or friends (including 
letters written home while in service), as 
to his claimed stressor events.  The RO 
must afford the veteran the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.

3.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This summary, 
and all associated documents, must be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The RO 
must request that the JSRRC provide 
information which might corroborate the 
alleged stressors.  The RO must associate 
any response and/or additional records 
with the claims file.

4.  Following the above, and if and only 
if, adequate verification of stressors is 
obtained, the veteran must be provided 
with a VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of PTSD found.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  

5.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


